Citation Nr: 1336789	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  11-02 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a sternum fracture.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to February 1972 and from January 1974 to April 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2009, a statement of the case was issued in December 2010, and a substantive appeal was received the following month.  The Veteran presented testimony during a Board hearing in April 2012.

The issues of entitlement to service connection for sinusitis and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran fractured his sternum (xiphoid process) in service.

2.  The Veteran has current residuals of a sternum fracture.  

3.  The Veteran's tinnitus was first manifested during active duty service.



CONCLUSIONS OF LAW

1.  Residuals of a sternum fracture were incurred during the Veteran's active duty service.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 3.303 (2013).

2.  Tinnitus was incurred during the Veteran's active duty service.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board involves a claim of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  

Sternum Fracture

The Veteran's service treatment records (STRs) indicate that, in March 1975, while on active duty service, he fell off a horse.  X-rays taken at the time confirmed a sternum fracture with callus formation.  In January 1976, he complained of residual tenderness in the area and severe pain when doing pull-ups.  The impression was of xiphoid pain from the earlier fracture.    

In June 2010, the Veteran received a VA bones medical examination.  The examiner noted the Veteran's symptoms of "constant, moderate, 5/10 pain" treated with "Naproxen 375 mg . . . every day with poor response."  The Veteran also reported severe flare-up pain occurring twice weekly for at least an hour.  There was "tenderness over the xiphoid process of the sternum without draining, edema, painful motion, weakness, redness or heat."  Based on X-ray confirmation, the examiner diagnosed "[f]ractured xiphoid process with callous [sic] formation and residual pain and tenderness."  The Veteran travels internationally for business, and the examiner reported occupational effects of limitation in "lifting of luggage, carrying bags, and activities of daily living of chores."  
The Board finds that the VA examiner's opinion is consistent with the contemporaneous medical evidence of record indicating an in-service sternum fracture and, thus, highly probative evidence in favor of the Veteran's claim for entitlement to service connection for residuals of a sternum fracture.  Although the VA examiner stated, in a June 2010 addendum, that "[t]here is no chronic deformity or disability except for his complaints of pain," the Veteran has testified that said pain causes functional limitations, and the Board finds him to be credible in this regard.  See 38 C.F.R. § 4.40.  Accordingly, the Board finds that service connection for residuals of a sternum fracture is warranted.

Tinnitus

In a September 2009 statement, the Veteran stated that he first noticed a ringing in his ears after being exposed to the high pitch and loud engine noise being around aircraft.  He also reported that in 1969 or 1970 when returning from a combat mission in a B-52 the aircraft underwent rapid decompression.  He stated that he then started having more ringing in his ears.  He further indicated that he still has ringing in his ears. 

The Veteran's service treatment records include a December 1969 record documenting treatment and a period of disqualification for flying due to aerotitis media due to a rapid change in air pressure while a crew member on a B-52.  

At the April 2012 Board hearing, the Veteran offered credible testimony regarding the onset of his tinnitus during service in association with noise exposure as well as the incident of rapid decompression in 1969.  

The Veteran is certainly competent to report what he experienced, and his version of the rapid decompression incident is fully supported by the record.  He has also offered credible testimony regarding his tinnitus, and his service as a pilot during service is well-documented.  Noise exposure from aircraft engines is therefore conceded.  

Based on the record, the Board finds that service connection for tinnitus is warranted.  

Conclusion

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the veteran regarding the sternum and tinnitus issues is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in September 2009, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determination, which will be made by the RO, giving effect to the Board's grant of service connection for residuals of a sternum fracture and for tinnitus.


ORDER

Entitlement to service connection for residuals of a sternum fracture is warranted.  Entitlement to service connection for tinnitus is warranted.  To this extent, the appeal is granted.



REMAND

The Veteran contends that he developed chronic sinusitis as a result of an incident in 1969 or 1970 of rapid aircraft decompression during a combat mission that resulted in six-week grounding for the entire crew.  He asserts that his bilateral hearing loss is the result of direct exposure to jet engine noise and/or the rapid decompression incident.

The Board again notes that the Veteran's STRs include a December 1969, Medical Recommendation for Flying Duty authorizing the removal, after 12 days, of grounding as the result of aerotitis media "due to rapid change in air pressure."  

On June 2010 VA ear, nose, and sinus medical examination, the examiner, the Veteran's treating physician, reported the Veteran's complaints of sinus trouble since service and noted a "significant remote history of barosinusitis and barotitis media."  The examiner reported that "[a] full CT scan of the sinuses was done" and noted "a congenitally small left maxillary sinus."  The Veteran's ears, nose, and sinus were otherwise reported to be normal, with "no evidence of infection or any other problems at [that] time."  

However, a VA clinic note from April 2010 states that a CT scan revealed "changes of chronic sinusitis."  Additionally, June and August 2010 VA clinic notes indicate that the Veteran was being treated for sinus conditions.  Furthermore, there is an April 2010 private nexus opinion that states that the Veteran was diagnosed with chronic sinusitis related to a rapid decompression event in service.  The VA examiner does not appear to have considered this contemporaneous medical evidence weighing in favor of finding a current sinus disability; therefore, the Board finds that the examination is inadequate and that remand is required to request a supplemental opinion addressing the conflicting medical evidence as to whether the Veteran has a current sinus disability.  In addition, the Veteran indicated at the April 2012 Board hearing that he continues to receive treatment for his sinuses from VA and from private practitioners in Saudi Arabia; the record does not contain any treatment records dated later than August 2010.  Relevant treatment records from August 2010 to the present are pertinent evidence that should also be obtained on remand and considered by the VA examiner in providing a supplemental opinion.   

If the Veteran has a current sinus disability, the examiner must provide an opinion as to whether such disability is due to service.  In addition, the VA examiner stated that the Veteran had a congenital sinus deformity that was "probably traumatized" by the in-service fall from a horse.  Thus, the nexus opinion must address whether any sinus disability is due to a congenital defect, to include whether any disease or injury was superimposed by an event in service.  VAOPGCPREC 82-90.

Additionally, the record contains conflicting nexus opinions regarding service connection for hearing loss on a direct basis.  On May 2010 VA audiology examination, the examiner diagnosed bilateral hearing loss for VA purposes, but stated that the claims file was not available for review and that, without such review, she could not provide an etiological opinion without resort to speculation.  

The record contains an addendum dated July 3, 2010, in which the VA audiology examiner opined that hearing loss is at least as likely as not a result of noise exposure during military service because although "the discharge audiogram was normal at ratable frequencies, threshold shifts from the entrance audiogram were noted in both ears."  The record also contains an addendum dated July 24, 2010, in which the same VA audiology examiner opined that the hearing loss is not related to noise exposure during military service due to a normal audiogram at entrance and exit, "[n]o documentation of hearing loss or tinnitus during service," and an absence of support in the medical literature for delayed onset hearing loss.  Although the finding of normal hearing on separation from service did not change between the July 2010 addenda, the examiner did not explain the reason for providing a second, negative nexus opinion.  Remand is required for the examiner to clarify which addendum reflects her reasoned opinion as to the etiology of the Veteran's bilateral hearing loss.  

Additionally, the VA audiology examiner considered solely whether the Veteran's bilateral hearing loss was the direct result of in-service noise trauma.  The Veteran has also contended that the hearing loss resulted from the December 1969 rapid decompression incident. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the Veteran to identify the provider(s) of any additional treatment or evaluation for a sinus disability and hearing loss, that are not already associated with the claims file and to provide and releases necessary for VA to secure any private records of such treatment or evaluation.  The RO should obtain complete records of all such treatment and evaluation from all sources identified by the Veteran.  The RO should specifically obtain all relevant VA treatment records dated from August 2010 to the present.

2.  Once the above development has been accomplished to the extent possible, the claims file should be returned to the June 2010 VA ear, nose, and sinus examiner for a supplemental opinion.  After reviewing the claims file, the examiner should respond to the following:

(a)  Does the Veteran currently have a current sinus disability?

(b)  If so, is it at least as likely as not (a 50 percent or higher degree of probability) that said sinus disability is related to the Veteran's active service?  

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate and reconciling any contradictory opinions.

If the June 2010 VA examiner is no longer available, a new examination should be conducted, and the requested opinions rendered, by another qualified examiner. 

3.  After completing the above development, the claims file should be returned to the May 2010 VA audiology examiner for clarification of her contradictory July 2010 addenda.  If the examiner concludes that the Veteran's bilateral hearing loss is not at least as likely as not (a 50 percent or higher degree of probability) due to noise trauma in service, she should provide a supplemental opinion to the likely etiology of the Veteran's bilateral hearing loss, to include consideration as to whether it is related to the decompression event in service.  
     
The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

If the May 2010 VA audiology examiner is no longer available, the claims file should be forwarded to another appropriate VA examiner for review and rationale, consistent with the instruction above, regarding a nexus between the Veteran's bilateral hearing loss and tinnitus and his active service.  

4.  After completing the above, and any other development deemed necessary, the RO should readjudicate the Veteran's hearing loss and sinus disability claims.  If the RO determines that service connection for sinus disability is warranted, then the RO should further develop and adjudicate whether the hearing loss is proximately due to, or has been aggravated by, the sinus disability.  The Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


